NUMBER 13-19-00016-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

              IN RE MSW CORPUS CHRISTI LANDFILL, LTD.


                      On Petition for Writ of Mandamus.


                                      ORDER
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam
      Relator, MSW Corpus Christi Landfill, Ltd., has filed a petition for writ of mandamus

contending that respondent, the Honorable Sandra L. Watts, presiding judge of the 117th

District Court of Nueces County, abused her discretion, leaving relator without an

adequate appellate remedy, by rendering orders expunging relator’s Notice of Lis

Pendens in trial court cause number 2016DCV-6158-B.            Relator has also filed an

“Expedited Motion for Emergency Relief” requesting that this Court stay the underlying

proceedings until such time as we may consider the merits of the mandamus petition.
       This Court, having examined the petition and motion, is of the opinion that relator’s

motion should be granted. Accordingly, all proceedings in trial court cause number

2016DCV-6158-B, including the aforementioned orders, are hereby STAYED until further

order of this Court.

       Additionally, the real parties in interest, Gulley-Hurst LLC, Robert Bryan Gulley,

and Philip R. Hurst, are hereby ORDERED to file any response to the petition for writ of

mandamus on or before 5:00 p.m. on Wednesday, January 23, 2019.

       IT IS SO ORDERED.


                                                                      PER CURIAM

Delivered and filed the 10th
day of January, 2019.




                                             2